                  Case 1:17-cv-00796-AWI-BAM Document 191 Filed 11/20/20 Page 1 of 4


              1 HANSON BRIDGETT LLP
                SANDRA L. RAPPAPORT, SBN 172990
              2 srappaport@hansonbridgett.com
                LISA M. POOLEY, SBN 168737
              3 lpooley@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              4 whu@hansonbridgett.com
                AMANDA M. OSOWSKI, SBN 317843
              5 aosowski@hansonbridgett.com
                425 Market Street, 26th Floor
              6 San Francisco, California 94105
                Telephone:    (415) 777-3200
              7 Facsimile:    (415) 541-9366

              8 Attorneys for Defendants
                LEPRINO FOODS COMPANY AND LEPRINO
              9 FOODS DAIRY PRODUCTS COMPANY

             10 PARRIS LAW FIRM
                R. REX PARRIS, SBN 96567
             11 rrparris@parrislawyers.com
                KITTY K. SZETO, SBN 258136
             12 kszeto@parrislawyers.com
                JOHN M. BICKFORD, SBN 280929
             13 jbickford@parrislawyers.com
                RYAN A. CRIST, SBN 316653
             14 rcrist@parrislawyers.com
                ALEXANDER R. WHEELER, SBN 239541
             15 awheeler@parrislawyers.com
                43364 10th Street West
             16 Lancaster, California 93534
                Telephone:     (661) 949-2595
             17 Facsimile:     (661) 949-7524

             18 Attorneys for Plaintiffs
                ISAIAS VAZQUEZ AND LINDA HEFKE
             19
                                              UNITED STATES DISTRICT COURT
             20
                                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
             21
                ISAIAS VAZQUEZ and LINDA HEFKE on            Case No. 1:17-cv-00796-AWI−BAM
             22 behalf of all other similarly situated
                individuals,
             23                                                         STIPULATION AND
                                Plaintiffs,                            [PROPOSED] ORDER
             24
                        v.
             25                                              Judge: Hon. Anthony W. Ishii
                LEPRINO FOODS COMPANY, a Colorado            Date:    December 14, 2020
             26 Corporation; LEPRINO FOODS DAIRY             Time: 1:30 p.m.
                PRODUCTS COMPANY, a Colorado                 Ctrm.: 2
             27 Corporation; and DOES 1-50, inclusive,

             28              Defendants.

                                                                           Case No. 1:17-cv-00796-AWI−BAM
17052825.1                                 STIPULATION AND [PROPOSED] ORDER
                  Case 1:17-cv-00796-AWI-BAM Document 191 Filed 11/20/20 Page 2 of 4


              1          Plaintiffs Isaias Vazquez and Linda Hefke and Defendants Leprino Foods Company and

              2 Leprino Foods Dairy Products Company (collectively, the “Parties”), by and through their

              3 respective counsel of record, hereby stipulate to continue the hearing and opposition and reply

              4 deadlines on Plaintiffs’ Motion for Judgement on the Pleadings to obviate the need for Defendants

              5 to work on their opposition to the motion over the Thanksgiving holiday. Absent a continuance,

              6 Defendants’ opposition would be due on November 30, 2020, the Monday following the

              7 Thanksgiving holiday weekend.

              8          THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that the hearing

              9 on Plaintiffs’ Motion for Judgment on the Pleadings will be continued from December 14, 2020 at

             10 1:30 p.m. to December 28, 2020 at 1:30 p.m., in Courtroom 2, or as soon thereafter as convenient

             11 for the Court. Defendants shall file their opposition on December 7, 2020 and Plaintiffs shall file

             12 their reply on December 21, 2020.

             13

             14 DATED: November 19, 2020                          PARRIS LAW FIRM

             15

             16
                                                              By:       /s/ Kitty K. Szeto
             17                                                  R. REX PARRIS
                                                                 ALEXANDER R. WHEELER
             18                                                  KITTY K. SZETO
                                                                 JOHN M. BICKFORD
             19                                                  RYAN A. CRIST
                                                                 Attorneys for Plaintiffs
             20                                                  ISAIAS VAZQUEZ AND LINDA HEFKE
             21

             22

             23

             24

             25

             26
             27

             28

                                                               -2-              Case No. 1:17-cv-00796-AWI−BAM
17052825.1                                      STIPULATION AND [PROPOSED] ORDER
                  Case 1:17-cv-00796-AWI-BAM Document 191 Filed 11/20/20 Page 3 of 4


              1 DATED: November 19, 2020                  HANSON BRIDGETT LLP

              2

              3
                                                       By:       /s/ Lisa M. Pooley
              4                                           SANDRA L. RAPPAPORT
                                                          LISA M. POOLEY
              5                                           WINSTON K. HU
                                                          AMANDA M. OSOWSKI
              6
                                                          Attorneys for Defendants
              7                                           LEPRINO FOODS COMPANY AND LEPRINO
                                                          FOODS DAIRY PRODUCTS COMPANY
              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                          -3-              Case No. 1:17-cv-00796-AWI−BAM
17052825.1                                 STIPULATION AND [PROPOSED] ORDER
                  Case 1:17-cv-00796-AWI-BAM Document 191 Filed 11/20/20 Page 4 of 4


              1                                                ORDER

              2          Pursuant to the Parties’ Stipulation, the Court hereby continues the hearing on Plaintiffs’

              3 Motion for Judgment on the Pleadings to December 28, 2020, at 1:30 p.m., in Courtroom 2.

              4 Defendants shall file their opposition on or before December 7, 2020, and Plaintiffs shall file their

              5 reply on or before December 21, 2020.

              6
                  IT IS SO ORDERED.
              7
                  Dated: November 20, 2020
              8                                               SENIOR DISTRICT JUDGE
              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                                -4-              Case No. 1:17-cv-00796-AWI−BAM
17052825.1                                       STIPULATION AND [PROPOSED] ORDER
